JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-13-01038-CR

              GARRETT DEWAYNE WASHINGTON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

 Appeal from the 262nd District Court of Harris County. (Tr. Ct. No. 1186821).

      This case is an appeal from the final judgment signed by the trial court on
October 24, 2013. After submitting the case on the appellate record and the
arguments properly raised by the parties, the Court holds that the trial court’s
judgment contains no reversible error. Accordingly, the Court affirms the trial
court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 19, 2015. Panel consists of Chief Justice Radack
and Justices Bland and Huddle. Opinion delivered by Justice Huddle.